Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed laundry appliance with the features of a first and a second stator in electromagnetic communication with a first and a second rotor, an outer housing wherein the stators are posited with a common motor cavity and  a controller that regulates a first electrical current to the first stator and a second electrical current to the second stator, wherein the controller includes a torque discrimination module for either monitoring an output torque of at least the first rotor or monitoring a first electrical current that is delivered to the first stator, is not found in the prior art of record either singly or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this application may teach one or more features of the claimed invention, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, C, D, N, cited on the first page with this action are patent publications from the same inventive entity as the current application.  References E, F, G, H, I, J, K, L, M, N, O, P, cited on the first page with this action and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




Wednesday, February 9, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753